 NEW YORK PRINTING PRESSMEN'S UNION NO. 51, ETC. 167CONCLUSIONS OF LAW1.TheRespondent is engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2.The Union isa labor organization within the meaning of Section 2(5) of theAct.3.The Respondenthas not engaged in unfair labor practices as alleged in thecomplaint.4.The Union's objections as set forth in the Regional Director's report on objec-tions, are without merit and should be overruled.RECOMMENDATIONSHaving concluded that Respondent has not engaged in unfair labor practices asalleged,and having found the Union's objectionsto conductaffecting the election tobe withoutmerit,I recommend that the complaint be dismissed in its entirety,that theBoard overrule the Union's objections,and proceed to issue a certification of resultsof election.New York Printing Pressmen'sUnion No.51, InternationalPrintingPressmen's Union and Assistants of North America,AFL-CIOandStuyvesant Press Corporation.Case No. 2-CD-262.June 26, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, following acharge filed by Stuyvesant Press Corporation, herein called the Com-pany, alleging that New York Printing Pressmen's Union No. 51, In-ternationalPrinting Pressmen's Union and Assistants of NorthAmerica, AFL-CIO, herein called the Pressmen, had violated Section8(b) (4) (D) of the Act.A hearing was held before Carl G. Coben,hearing officer, on April 10, 1963.All parties who appeared at thehearing were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing on the issues.The rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed. The Pressmen filed a briefwith the Board.Upon the entire record in this case, the Board makes the followingfindings :1.The business of the CompanyStuyvesant Press Corporation, New York, New York, isengaged inthe printing of books and publications.Annually, it sells printedproducts and services valued inexcess of$50,000 to customers locatedoutside the State of New York.We find that the Company is engagedin commerce within the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction herein.143 NLRB No. 24. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involvedThe Pressmen and New York Typographical Union No. 6, Interna-tional Typographical Union, AFL-CIO, herein called the ITU, arelabor organizations within the meaning of Section 2(5) of the Act.3.The disputeThe Work in Dispute; Background FactsThe disputed work which gave rise to this proceeding concerns theoffset preparation work of camera, stripping, and platemaking whichis performed in connection with the Company's offset printing opera-tion.The Company, having assigned this work to an employee whowas a member of the ITU, was threatened with a work stoppage bythe Pressmen if the work were not reassigned to one of its members.The Company's printing business includes both letterpress and off-set operations and consists of two main departments referred to as thecomposingroom and the pressroom. The employees in the composing-room are represented for purposes of collective bargaining by the ITUand those in the pressroom are represented by the Pressmen.The Company is a member of Printers League Section, Printing In-dustries of Metropolitan New York, Inc., herein called the League,which represents employers in matters dealing with collective bargain-ing.The League has master contracts with both the Pressmen and theITU. The unit covered by the contract with the Pressmen includes allemployees in the pressroom engaged as printing pressmen.Part XIof this contract provides, as to offset operations, that an employermember of the League may recognize "by signature New York Print-ing Pressmen's Union No. 51 as the representative of employees of hislithographic department in the operation of offset presses and/or re-lated lithographic work such as camera, platemaking, and stripping."Section 4 of the League's contract with the ITU covers a unit of allemployees engaged in composingroom work and provides as followswith respect to offset operations :The work involved in the operation of the camera used in theplatemaking process, opaquing, imposition-stripping and plate-making operations shall be covered in a separate agreement forwages, hours and working conditions.This agreement shall befor those employers who recognize by separate signature NewYork Typographical Union No. 6 as representative of its em-ployees engaged on such work.For many years, the Company's business was confined to letterpressoperations and the composingroom employees performed the nec-essary "hot metal" preparation work; whereas the pressroom em-ployees ran the letterpresses.In 1958, the Company installed offset NEW YORK PRINTING PRESSMEN'S UNION NO. 51, ETC.169'printing presses and instructed the League to so notify the Pressmen.By letter dated September 3, 1958, the League advised the Pressmenthat the Company, in accord with Part XI of the contract, rec-ognized the Pressmen as "the representative of its employees in theoperation of its offset presses and such related lithographic work asitmay perform." Between 1958 and July 1962, the Company didnot perform offset preparation work of camera, stripping, and plate-making, but subcontracted such work to other printing establish-ments.During July 1962, it began using a composingroom employee,represented by the ITU, to perform on a part-time basis simple offsetpreparation duties in the Company's executive office area, ratherthan in the composingroom. The more intricate offset work continuedto be sent to outside companies.On December 7, 1962, James S.Kopernick, the Pressmen's president, having learned that the Com-pany was using an employee-member of the ITU to perform offsetpreparation work, visited the plant and told Alfred A. Manette, theCompany's president, that the Pressmen objected to the existing as-signment of this work on the ground that the Company had contractedwith the Pressmen in September 1958 for the offset preparation workas well as the offset presswork.Manette did not dispute this asser-tion and requested Kopernick to send an applicant to be interviewedfor this work.On the same day that Kopernick visited Manette, thelatter checked with the secretary of the League, who confirmedKopernick's position; and Manette also wrote a letter to the presidentof ITU's Local 6 in which Manette, a former member of that Local,urged the ITU to assert jurisdiction over the disputed work. Inresponse to this letter, Harry S. Duffy, a representative of Local 6,calledManette who told him that he had assigned the work to anITU man and that the Pressmen was claiming jurisdiction.Duffyasked Manette whether he had a supplemental agreement with thePressmen for the offset preparation and Manette replied in the nega-tive.Thereafter, on December 14, 1962, the Company and the ITUentered into an agreement covering the disputed preparation work.After Kopernick's visit of December 7, on two separate occasions,Manette interviewed applicants referred by the Pressmen, found themqualified to perform the camera, stripping, and platemaking duties,but did not hire them.When Kopernick learned of this and that theITU employee-member was still performing the disputed work, henotified Richard Lyons, the League's labor relations representative,that the Pressmen would call a strike at the Company's plant, if amember of the Pressmen was not put on the job. Lyons communi-cated this threat to Manette, whereupon the Company filed the instantunfair labor practice charge on March 4, 1963.Thereafter, theCompany ceased performing the disputed work, pending a determina-tion by the Board. 170DECISIONS OF NATIONAL. LABOR RELATIONS BOARDApplicability of the StatuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8(b) (4) (D) of the Act.The RegionalDirector was satisfied upon the basis of such investigation that therewas reasonable cause to believe that a violation had been committedand directed that a hearing be held in accordance with Section 10(k)of the Act.On the basis of the entire record, including the Press-men's threat to strike because of the Company's assignment of thedisputed work, we find that there is reasonable cause to believe thata violation of the Act has occurred and that the dispute is properlybefore the Board for determination.Merits of the DisputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors; and the Board has held that its determination ina jurisdictional dispute case is an act of judgment based upon com-monsense and experience and a balancing of such factors.'Some of the usual factors considered by the Board in these cases,such as job skills and the custom and practice in the industry, arefairly balanced and consequently cannot be given significant weightin determining which of the two competing unions is entitled to thedisputed work.Thus, it is clear, and the Company admitted, thatmembers of the Pressmen were as qualified to perform the job asthe employee-member of the ITU to whom the Company had as-signed the offset preparation work.Regarding the custom andpractice within the geographical area covered by the League's re-spective contracts with the Pressmen and the ITU, the essence of therecord evidence reveals that of the printing shops in the New YorkCity area that are engaged in letterpress and offset operations, moreemploy members of the Pressmen to perform offset preparation work,than employ ITU members for this work.However, as this evidencedoes not show any predominant industry custom or practice in favorof the Pressmen, we attach little significance to this factor.Another usual factor considered relevant by the Board in thesecases is the contractual arrangements between the parties.As notedabove, the master contracts of both the Pressmen and ITU are subjectto an interpretation which would include offset preparation work.However, in September 1958, at a time when the Company commencedoffset press work, it entered into an agreement with the Pressmen forthose employees doing offset press work "and such related lithographic'NL.R B. v. Radio A Television Broadcast Engineers Union Local 1212, InternationalBrotherhood of ElectricalWorkers(Columbia Broadcasting System),364 U.S. 573;InternationalAssociationofMachinists,Lodge No.1743,AFL-CIO (J.A. Jones Con-struction Company),135 NLRB 1402. NEW YORK PRINTING PRESSMEN'S UNION NO. 51, ETC. 171work as it may perform." Subsequently, in July 1962, when offsetpreparation work was commenced by the Company, the work wasassigned to an employee of the composingroom represented by theITU z On December 14, 1962, only after a claim to this work wasasserted by the Pressmen on thebasis of their prior agreement, did theITU and the Company enter into an agreement for the disputed work.The ITU, relying on this contract, asserts its right to this work, butdoes not seek the offset press work itself. In these circumstances,3we find that the factor of contractual claims favors the Pressmen.The Board customarily includes offset preparation employees in aunit of offset press employees as it is clear such employees have a closecommunity of interest with offset press employees .4Applying thisprinciple to the instant case, we find that the offset preparation workinvolved herein constitutes a normal accretion to the offset press work,presently being performed by employees who have been hithertorecognized and are currently represented by the Pressmen.We conclude, therefore, on the basis of the foregoing evidenceand the entire record herein, that offset preparation employees, rep-resented by the Pressmen, should be assigned the disputed work.Ac-cordingly, we shall determine the existing jurisdictional dispute bydeciding that offset preparation employees, represented by the Press-men, rather than compositors, who are represented by the ITU, areentitled to the work in question.' In making this determination, we areassigning the disputed work to employees represented by the Pressmen,but not to the Pressmen or its members. Our present determination islimited to the particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis case, the Board makes the following Determination of Dispute,pursuant to Section 10 (k) of the Act.Offset preparation employees, represented by New York PrintingPressmen's Union No. 51, International Printing Pressmen's and As-sistants of North America, AFL-CIO, are entitled to the camera,stripping, and platemaking work at the Company's printing establish-ment, 350 Hudson Street, New York, New York.2 The Company's preference in assigning the work is relevant in the Board's determina-tion as to who is entitled to it.However, although such assignment is one of the factorswhich we have considered herein, it is not persuasive as the assignment to the ITII mem-ber was made after the Company's contract with the Pressmen.8we have notedthat theITII representative attempted to ascertain from Manette priorto their agreement of December 14, 1962,whether the Company had any other contract forsuch work,and that Manette misinformed the ITU by stating that no such agreementexisted.We have also noted that Manette did not contradictKopernick's claim of Decem-ber 7,1962,that the Company had agreed to recognize the Pressmen for the offset prepara-tion work.A The Plimpton Press,140 NLRB 975;The Meredith Publishing Company,140 NLRB509;Allen,Lane & Scott,atal.,137 NLRB 223.5 SeeSt. Louis Typographical Union No. 8(Bejae Printing Co.),141 NLRB 1127.